Citation Nr: 1807683	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.
 
2.  Entitlement to an initial evaluation in excess of 30 percent for headaches.
 
3.  Entitlement to an initial evaluation in excess of 30 percent for cervical radiculopathy of the upper right extremity.
 
4.  Entitlement to an initial evaluation in excess of 40 percent for cervical radiculopathy of the upper left extremity.
 
5.  Entitlement to an evaluation in excess of 20 percent for left (dominant) subacromion degenerative joint disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to May 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011, June 2011, September 2011, April 2014, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

These claims were previously before the Board in March 2014, at which time the issue of entitlement to a higher initial evaluation for degenerative disc disease of the cervical spine was granted to 20 percent, but an evaluation in excess of 20 percent was denied.  The issues of entitlement to a separate rating for headaches related to the cervical spine, increased evaluations for the Veteran's left shoulder, and entitlement to a total disability rating based upon individual unemployability (TDIU) were remanded for additional development.  

The Veteran appealed the Board's decision regarding the increased evaluation for the degenerative disc disease of the cervical spine to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court granted a Joint Motion for Partial Remand for the issue of the increased evaluation, directing the Board to consider additional development.

The cervical spine claim was again before the Board in January 2015, at which time it was remanded for additional development.  Upon completion of the requested development, the claim was returned to the Board again in February 2016.  At that time, the claim for entitlement to a TDIU was dismissed and claims for increased evaluations to the Veteran's bilateral cervical radiculopathy were added to the appeal.  The claims were again remanded for additional development.  That development having been completed, these claims are once again before the Board.

Lastly, the Board remanded the appeal for additional development in July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Cervical Spine

The Veteran most recently was afforded a VA examination to determine the current nature and severity of her service-connected cervical spine disability in April 2017.  The VA examiner noted he could not determine whether flare-ups or pain, weakness, fatigability, or incoordination after repetitive use over time significantly limit the functional ability of the Veteran's cervical spine.  The VA examiner explained that it would be speculative to determine the functional impairment caused by flare-ups or repetitive use over time.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that an updated VA examination and medical opinion are needed before the Veteran's claim can be adjudicated.


Left Shoulder

Since the issue of entitlement to an evaluation in excess of 20 percent for left (dominant) subacromion degenerative joint disease was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the increased rating claim for left subacromion degenerative joint disease can be addressed on the merits.  Id.

Extraschedular Consideration

In a March 2014 decision, the Board increased the disability rating assigned to the Veteran's service-connected cervical spine degenerative disc disease from 10 to 20 percent; however, the Board denied entitlement to a disability rating in excess of 20 percent.  The Veteran appealed that denial to the Court.  In November 2014, the Court issued an Order granting the parties' Joint Motion for Partial Remand and instructed the Board to reevaluate whether referral for an extraschedular evaluation of the Veteran's service-connected cervical spine degenerative disc disease was warranted. 

In the November 2014 Joint Motion, the parties recognized that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) (2017) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014); see also 38 C.F.R. 3.321(b)(1).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

The Board finds that the issues of (1) entitlement to an initial evaluation in excess of 30 percent for headaches; (2) entitlement to an initial evaluation in excess of 30 percent for cervical radiculopathy of the upper right extremity; and, (3) entitlement to an initial evaluation in excess of 40 percent for cervical radiculopathy of the upper left extremity are inextricably intertwined with the Veteran's claims for increased evaluations for degenerative disc disease and left (dominant) subacromion degenerative joint disease.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Any development concerning the claims for increased evaluations for degenerative disc disease and left (dominant) subacromion degenerative joint disease could potentially be relevant in the application of Johnson to the other issues on appeal.  Id.   

In light of the concerns expressed in the Joint Motion for Remand, coupled with the holding in Johnson, and the collective impact of the Veteran's numerous service-connected disabilities, the Board finds that the AOJ must obtain the examinations discussed in the previous section.  Thereafter, the AOJ must readjudicate the issues on appeal.  In doing so, the AOJ must consider whether to refer any of the Veteran's claims for an increased evaluation for consideration of a combined extraschedular rating, as evidence of record has referenced interplay between her service-connected degenerative disc disease, her service-connected radiculopathy of the left and right upper extremities, her service-connected left (dominant) subacromion degenerative joint disease, and her headaches.  See Johnson, 762 F.3d at 1366 (38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected cervical spine disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the cervical spine since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected cervical spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected cervical spine disability since 2009.  

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disability during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the cervical spine since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected left shoulder disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the left shoulder since 2009.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected left shoulder disability is worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected left shoulder disability since 2009.

The examiner should describe any symptomatology associated with flare-ups and describe the frequency, duration, and severity of the disabilities during flare-ups.  Further, the examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the left shoulder since 2009.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In particular, with respect to flare-ups and repetitive use, the examiner should identify any functional loss, to include the amount of range of motion loss, if any, that is present during flare-ups and repetitive use.  If the examination is not taking place during a flare-up and/or repetitive use, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, and functional loss manifestations during flare-ups and repetitive use, and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and her representative a supplemental statement of the case.  Afford her the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
	DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




